Title: From John Adams to C. W. F. Dumas, 2 May 1782
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam May 2d. 1782
Sir

Your favor of the 30th., I had the honor to recieve yesterday, with Mr. Nolet’s Letter and your Answer.
What shall I say to this affectionate as well as polite Invitation to dine at Schiedam? I am now and shall be a long time exceedingly engaged fatigued with the Affair of a Loan, which takes up my Attention and Time, in the greater part. The Treaty of Commerce is also You know under Consideration, and the Merchants of the American Coffee House have proposed a public Dinner here, but I have begged to be excused. You see the difficulties, for which Reasons I earnestly wish that our kind Friends of Scheidam would be so good as to excuse Us: but I will leave the whole to You, and if We cannot be excused, I will conform to the day You agree upon. But there is another Affair, which not only perplexes me in this Business of the Dinner, but in many other matters of Importance. There is a serious Negtiation going on for Peace between the Courts of London and Versailles and Dr. Franklin, who has sent me the whole and invited Mr. Laurens, Mr. Jay and me to Paris to consult and treat. This may make it necessary to go at a short Warning, and has altered my Plan of removing to the Hague, as my House here, is not let, for the present.
I hope You are in possession of the House at the Hague, and advise You to live in it. Your Answer to Mr. Nolet is very just. Mr. Thaxter is my Secretary and all the Secretary that I have, and all the little Consolations that belong to that very small Character are certainly his Due, as they have been dearly very dearly earned.
Notwithstanding this, it is my Opinion, with submission to Congress, that it is the Interest and Duty of the United States to send You a Commission to be Secretary of this Legation and Chargé des Affaires with a Salary of five hundred pounds sterling a Year, during the Time that there is a minister here, and at the Rate of a thousand a Year when there is not, and You have my Consent to transmit this Opinion to Congress by sending an Extract of this Letter or otherwise by as many Ways as You please. I shall write the same myself. I wrote as much more than a Year ago, but know not whether the Letter has been recieved as a vast Number of my Letters have been thrown overboard and many taken.
If the Dinner at Schiedam should be agreed on, there will be no difficulty in finding a Way for Mr. Dumas Mr. Thaxter and Mr. Adams to go altogether. All that is before said about the Negotiation for Peace You know must be kept secret: but if I go to Paris I shall break up my House here entirely, dismiss all my Servants and take Mr. Thaxter with me.

I have the honor to be, with Compliments to the Ladies, Sir, &c.

